ORDER DENYING TRANSFER
Sarah S. Vance, Chair
Before the Panel: Plaintiff Mohammed Ahmed Hassan Abdallah Omran, who is proceeding pro se, moves under 28 U.S.C. § 1407 to centralize the two actions listed on the attached Schedule A in the District of Massachusetts. The actions are pending in that district and the District of New Hampshire. Defendant the United States of America opposes centralization.
After considering the parties’ arguments, we deny centralization. As mentioned, the motion encompasses only two actions. The common factual issues are not particularly complex, and are limited to allegations concerning the conduct of three federal officer defendants following plaintiffs August 2012 arrest for making a false claim of citizenship.1 Each action also involves a number of unique defendants and allegations. For example, the New Hampshire action concerns alleged conduct of defendants Darika Frichittan-vong and Marian Noronha in facilitating plaintiffs arrest, as well as claims that an attorney, defendant Bjorn Lange, engaged in legal malpractice or other misconduct. None of those three defendants is sued in the Massachusetts action. In these circumstances, informal cooperation and coordination on the part of the involved parties and courts are both practicable and preferable. See In re: Boehringer Ingelheim Pharm., Inc., Fair Labor Standards Act (FLSA) Litig., 763 F.Supp.2d 1377, 1378-79 (J.P.M.L.2011).
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A
MDL No. 2643 — IN RE: MOHAMMED AHMED HASSAN ABDALLAH OM-RAN LITIGATION

District of Massachusetts

Omran v. United States of America, et al., C.A. No. 1:14-13881

District of New Hampshire

Omran v. Bleezarde, et al., C.A. No. 1:15-00190

. Specifically, in both actions, plaintiff alleges that defendants Philip Bleezarde, an agent for U.S. Immigration and Customs Enforcement (ICE) and Brendan Galway, an agent for the Federal Bureau of Investigation, conducted two illegal searches and seizures, that Blee-zarde lied in an affidavit submitted to obtain a search warrant for plaintiffs computer, and that defendant Kevin Clouthier, also an ICE agent, exceeded his authority in conducting a search of that computer.